Case 4:18-cr-20524-LJM-SDD ECF No. 30 filed 09/09/20                 PageID.180       Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                  Case No. 18-cr-20524
                                                     Honorable Laurie J. Michelson
 v.

 CALVIN DEWAYNE HARPER,

         Defendant.


        ORDER GRANTING UNITED STATES’ MOTION TO AMEND ORDER
      DENYING MOTION TO VACATE SENTENCE UNDER 28 U.S.C. § 2255 [28]


       Calvin DeWayne Harper pleaded guilty in November 2018 to possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1). He was sentenced to 43 months in February

2019. (ECF No. 21.) He filed a motion in May 2020, to vacate his conviction under 28 U.S.C. §

2255 based on the Supreme Court’s June 2019 decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). (ECF No. 22, PageID.84.) In Rehaif, the Supreme Court held that in prosecutions under

18 U.S.C. § 922(g), the government “must show that the defendant knew he possessed a firearm

and also that he knew he had the relevant status when he possessed it.” Rehaif, 139 S. Ct. at 2194.

In his motion, Harper argued that he was never advised of the status element during his plea. (ECF

No. 22, PageID.84.) He further claimed that he never admitted that he knew, at the time he

possessed the firearm, that he had been convicted of a crime for which the punishment exceeded

one year. (Id.)

       The Court denied Harper’s § 2255 motion. (ECF No. 24.) The Court found that there was

no basis to vacate Harper’s conviction because the Supreme Court did not make Rehaif

retroactively applicable to cases on collateral review. (Id.)
Case 4:18-cr-20524-LJM-SDD ECF No. 30 filed 09/09/20                  PageID.181      Page 2 of 4




       The Government, though, filed a motion to amend the Court’s order. (ECF No. 25.) The

Government correctly pointed out that the Court had relied on cases involving second or successive

habeas petitions, while Harper’s case involved only an initial motion to vacate. The two scenarios

involve different standards for analyzing whether Rehaif should be applied retroactively to cases

on collateral review. The Sixth Circuit has not yet ruled on the issue, and while district courts

within the Circuit have found that Rehaif does not apply retroactively even to initial § 2255

motions, e.g., United States v. Mock, No. 18-CR-136, 2019 WL 6324625, at *6 (S.D. Ohio Nov.

26, 2019), report and recommendation adopted, 2019 WL 6893772 (S.D. Ohio Dec. 18, 2019),

the Government took a contrary view here.1 The Government argued that the Rehaif decision

narrowed the range of conduct or the class of persons that the law punishes under 18 U.S.C.

§ 922(g)(1). (ECF No. 25, PageID.168.) Thus, the Government was prepared to acknowledge that

Rehaif announced a new substantive rule that applies retroactively to initial motions to vacate

under § 2255(f)(3) and asked the Court to so find. (Id.) So the Court agreed to vacate its order

denying Harper’s motion to vacate on the ground that Rehaif did not apply retroactively. (ECF No.

24.)

       But the Government further argued that the Court was ultimately correct to deny Harper’s

motion. Even if Harper’s motion was timely, said the Government, his claim that his plea was

constitutionally invalid because he did not admit knowledge of his felony status at the time he




       1
          The Sixth Circuit recently issued a certificate of appealability on the issue of the
retroactivity of Rehaif to cases on collateral review, where the district court denied a defendant’s
motion to amend an initial § 2255 motion to raise a Rehaif claim. Baker v. United States, No. 19-
6025, 2020 U.S. App. LEXIS 8025 at *9 (6th Cir. Mar. 12, 2020).



                                                 2
Case 4:18-cr-20524-LJM-SDD ECF No. 30 filed 09/09/20                   PageID.182       Page 3 of 4




possessed the firearm, is procedurally defaulted (because it was not raised on direct appeal) and

meritless. (ECF No. 28, PageID.169–173.)

       Harper did not address these issues in his motion. So the Court gave Harper until August

10, 2020 to respond to the Government’s merits arguments. (ECF No. 24.) That deadline has

passed with no response from Harper.

       Thus, Harper has not addressed whether cause and prejudice excuse his failure to raise

prior to his guilty plea and sentencing, or on direct appeal, his lack of knowledge of his felony

status. Nor has he demonstrated actual innocence, i.e., presented “new reliable” evidence showing

that “it is more likely than not that no reasonable juror would have convicted him.” Schlup v. Delo,

513 U.S. 298, 324 327–28 (1995). To the contrary, the Government identifies ample evidence from

which a rational juror could have inferred that Harper knew he had previously been convicted of

a crime punishable by more than a year. For one, he signed a form prior to his release on parole

by the Michigan Department of Corrections in 2013 that notified him that “as a convicted felon”

he is subject to certain federal firearms statutes prohibiting the possession of a firearm. (ECF No.

28, PageID.171.) For another, Harper has six prior felony convictions, including one for which he

served six years in prison. (ECF No 28, PageID.171-172.) He admitted his prior convictions at the

plea hearing. (ECF No. 17, PageID.33-34.) And while an admission to a prior felony conviction

“does not automatically establish knowledge of felony status, it is strongly suggestive of it.” United

States v. Conley, 802 Fed. App’x 919, 923 (6th Cir. 2020). Thus, as the Government argues, “it is

unreasonable to believe that Harper did not know of his status as a felon.” (ECF No. 28,

PageID.172.)

       For these same reasons, and irrespective of procedural default or actual innocence, even if

the Court erred by failing to establish that Harper knew of his status as a prohibited person before



                                                  3
Case 4:18-cr-20524-LJM-SDD ECF No. 30 filed 09/09/20                  PageID.183      Page 4 of 4




accepting his guilty plea, Harper cannot demonstrate the error “had a substantial and injurious

effect or influence on the guilty plea.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)

(citing Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). Again, given that Harper spent over six

years in prison for one of his convictions and the parole form that he signed indicating he had been

convicted of a felony, it is not plausible that he was unaware that he is a person who had “been

convicted in any court of, a crime punishable by imprisonment for a term exceeding one year,” 18

U.S.C. § 922(g)(1), nor is it plausible that he would have changed his plea on that basis.

       In sum, whether or not Rehaif applies retroactively to cases on initial collateral review, it

does not warrant vacating Harper’s conviction. So the Court GRANTS IN FULL the

Government’s Motion to Amend the Order Denying Motion to Vacate Sentence Under 28 U.S.C.

§ 2255.2

       IT IS SO ORDERED.

       Dated: September 9, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on September 9, 2020.


                                              s/Erica Karhoff
                                              Case Manager to the
                                              Honorable Laurie J. Michelson


       2
        No evidentiary hearing is needed because “the files and records of the case conclusively
show that the prisoner is entitled to no relief. . . .” 28 U.S.C. § 2255(b).
                                                 4
